Case 2:13-cv-02703-SFC-RSW ECF No. 246 filed 06/02/20                 PageID.6266        Page 1 of 4



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



                                                            :   No. 12-md-02311
  IN RE: AUTOMOTIVE PARTS ANTITRUST
                                                            :   Hon. Marianne O. Battani
  LITIGATION
                                                            :
  In Re: Heater Control Panels                              :   Case No. 2:12-cv-00403
  In Re: Occupant Safety Systems                            :   Case No. 2:12-cv-00603
  In Re: Switches                                           :   Case No. 2:13-cv-01303
  In Re: Ignition Coils                                     :   Case No. 2:13-cv-01403
  In Re: Steering Angle Sensors                             :   Case No. 2:13-cv-01603
  In Re: Electric Powered Steering Assemblies               :   Case No. 2:13-cv-01903
  In Re: Fuel Injection Systems                             :   Case No. 2:13-cv-02203
  In Re: Valve Timing Control Devices                       :   Case No. 2:13-cv-02503
  In Re: Air Conditioning Systems                           :   Case No. 2:13-cv-02703
  In Re: Automotive Constant Velocity Joint Boot Products   :   Case No. 2:14-cv-02903
  In Re: Automotive Hoses                                   :   Case No. 2:15-cv-03203
  In Re: Shock Absorbers                                    :   Case No. 2:15-cv-03303
  In Re: Body Sealing Products                              :   Case No. 2:16-cv-03403
  In Re: Interior Trim Products                             :   Case No. 2:16-cv-03503
  In Re: Automotive Brake Hoses                             :   Case No. 2:16-cv-03603
  In Re: Exhaust Systems                                    :   Case No. 2:16-cv-03703
  In Re: Ceramic Substrates                                 :   Case No. 2:16-cv-03803
  In Re: Power Window Switches                              :   Case No. 2:16-cv-03903
  In Re: Automotive Steel Tubes                             :   Case No. 2:16-cv-04003
  In Re: Side-Door Latches                                  :   Case No. 2:17-cv-04303
                                                            :
                                                            :
                                                            :
                                                            :
                                                            :
                                                            :
                                                            :
                                                            :
                                                            :
                                                            :
  THIS DOCUMENT RELATES TO:                                 :
  End-Payor Actions                                         :



  NOTICE OF CORRECTION TO THE SUPPLEMENTAL DECLARATION OF ADAM
         J. ZAPALA REGARDING LITIGATION FUND IN SUPPORT OF
   END-PAYOR PLAINTIFFS’ MOTION FOR AN AWARD OF ATTORNEYS’ FEES
   AND PAYMENT OF INCENTIVE AWARDS TO CLASS REPRESENTATIVES IN
            CONNECTION WITH THE ROUND FOUR SETTLEMENTS
Case 2:13-cv-02703-SFC-RSW ECF No. 246 filed 06/02/20                   PageID.6267       Page 2 of 4



        Interim Co-Lead Counsel (“Co-Lead Counsel”) for End-Payor Plaintiffs (“EPPs”) write to

 correct a filing oversight that affected the Supplemental Declaration of Adam J. Zapala Regarding

 Litigation Fund (“Declaration”) filed with End-Payor Plaintiffs’ Motion for an Award of

 Attorneys’ Fees and Payment of Incentive Awards to Class Representatives in Connection with

 Round Four Settlements, e.g., Exhaust Systems, No. 2:16-cv-03703-MOB-MKM, ECF No. 174

 (Oct. 31, 2019). It appears that Exhibit A to the Declaration, a list of litigation costs by category

 and by amount from May 1, 2018 through October 15, 2019, was cut off and therefore omitted

 during filing. A replacement copy of the Declaration with Exhibit A attached is hereby submitted.

 The Declaration itself remains unchanged and is consistent with the litigation costs set forth in

 Exhibit A.


 Date: June 2, 2020                                 Respectfully submitted,

                                                    /s/ Jenna G. Farleigh
                                                    Hollis Salzman
                                                    William V. Reiss
                                                    Noelle Feigenbaum
                                                    ROBINS KAPLAN LLP
                                                    399 Park Avenue, Suite 3600
                                                    New York, NY 10022
                                                    Telephone: (212) 980-7400
                                                    Facsimile: (212) 980-7499
                                                    HSalzman@RobinsKaplan.com
                                                    WReiss@RobinsKaplan.com
                                                    NFeigenbaum@RobinsKaplan.com

                                                    Adam J. Zapala
                                                    Elizabeth T. Castillo
                                                    COTCHETT, PITRE & McCARTHY, LLP
                                                    San Francisco Airport Office Center
                                                    840 Malcolm Road, Suite 200
                                                    Burlingame, CA 94010
                                                    Telephone: (650) 697-6000
                                                    Facsimile: (650) 697-0577
                                                    azapala@cpmlegal.com
                                                    ecastillo@cpmlegal.com
Case 2:13-cv-02703-SFC-RSW ECF No. 246 filed 06/02/20 PageID.6268 Page 3 of 4
                                      Marc M. Seltzer
                                      Steven G. Sklaver
                                      SUSMAN GODFREY L.L.P.
                                      1900 Avenue of the Stars, Suite 1400
                                      Los Angeles, CA 90067-6029
                                      Telephone: (310) 789-3100
                                      Facsimile: (310) 789-3150
                                      mseltzer@susmangodfrey.com
                                      ssklaver@susmangodfrey.com

                                       Terrell W. Oxford
                                       Chanler A. Langham
                                       SUSMAN GODFREY L.L.P.
                                       1000 Louisiana St., Suite 5100
                                       Houston, TX 77002
                                       Telephone: (713) 651-9366
                                       Facsimile: (713) 654-6666
                                       toxford@susmangodfrey.com
                                       clangham@susmangodfrey.com

                                       Floyd G. Short
                                       Jenna G. Farleigh
                                       SUSMAN GODFREY L.L.P.
                                       1201 Third Avenue, Suite 3800
                                       Seattle, Washington 98101
                                       Telephone: (206) 516-3880
                                       fshort@susmangodfrey.com
                                       jfarleigh@susmangodfrey.com

                                       Steven M. Shepard
                                       SUSMAN GODFREY L.L.P.
                                       1301 Avenue of the Americas, Floor 32
                                       New York, New York 10019
                                       Telephone: (212) 729-2010
                                       sshepard@susmangodfrey.com


                                       Interim Co-Lead Counsel for the
                                       Proposed End-Payor Plaintiff Classes
Case 2:13-cv-02703-SFC-RSW ECF No. 246 filed 06/02/20                   PageID.6269      Page 4 of 4




                                 CERTIFICATE OF SERVICE


        I hereby certify that on June 2, 2020, I caused the foregoing to be electronically filed with

 the Clerk of the Court using the CM/ECF system, which will send notification of such filing to

 all counsel of record.



                                                   /s/ Jenna G. Farleigh
                                                  Jenna G. Farleigh
